NO.    PD-1071-15



                                                       IN       THE

                                        COURT   OP    CRIMINAL              APPEALS

                                                      OF    TEXAS


         DANIEL     G.   RODRIGUEZ                                           FIRST    COURT    OF    APPEALS
                    Petitioner,
                                                            §                NO.   03-13-00778-CR

         V.                                                                  APPEAL    FROM 351st DISTRICT

        rTiHEj-^ffiATE OF TEXAS                             §                COURT,    HARRIS       COUNTY    TEXAS
        rILCIU UN Respondent,                              •%                T.C. NO.     1380317 RECEIVED IN
COURT OF CRIMINAL APPEALS
                                           PETITIONER'S               SECOND                     COURT OF CRIWAL APPEALS
       OCT IS 2315            MOTION FOR EXTENSION OF TIME TO FILE
                                                                                                             OCT 15 2015
                            PRO    SE   MOTION    FOR       DISCRETIONARY             REVIEW
     Abel Acosta, Clerk
         TO   THE   HONORABLE      COURT   OF    CRIMINAL             APPEALS:
                                                                                                       Abel Acosta, Cterk

                COMES NOW*        Daniel G.      Rodriguez/             Petitioner in the above-

         numbered and styled cause and requests an extension of time to :fi-le

        petition for discretionary review. This is Petitioner's Second and

         last   motion.


                On July 28<       2015/    the First Court of Appeals of Texas* en

         tered its memorandum opinion affirming the trial courts judgement.

        Petitioner's first motion for extension was granted on Aug. 19/

         2015/ giving Petitioner until Oct.                           26*    2015/    to file Petition.The

         Court specifically stated NO FURTHER EXTENSIONS WILL BE ENTERTAINED.

        Petitioner respectfully asserts that extraordinary circumstances

        exist for the Court's consideration/                            for allowing Petitioner an

        additional         3,0-days      to prepare an adequate Petition for review.

                In this instance/          Petitioner*                an indigent pro se litigant has

        not receive a copy of "Appellant's Brief" or a copy of "State's

        Brief".      Neither appeal counsel/                    the State or the Court of Appeals

        has provided Petitioner with copies of briefs. Petitioner has no

        materials (above) upon which to prepare an adequate Petition (PDR).

        Petitioner has made several requests to his appeal counsel/                                          the


                                                           1.
Court of Appeals*       and the State Bar of Texas*              for assistance in

obtaining said briefs. Petitioner has no other remedy and seeks an

extension only for the sole purpose of awaiting a response from

parties named above. This motion is not intended for purpose of

delay.

                                                            Respectfully submitted*



                                              Daniel G. Rodriguez #1869538
                                              C.T. Terrell       Uit
                                              1300 FM 655
                                              Rosharon,     TX    77583


                               Certificate       of   Service

       This is to certify that a true and correct copy of the fore

going motion has been forwarded to the State's Attorney*                     P.O. Box

13046*   Austin,   TX.*   78711,      via U.S.    Mail,    first-class postage pre

paid, on this the         ^      day of       Oct. 2015.



                                  Unsworn     Declaration


       1/ Daniel G. Rodriguez/ TDCJ-ID No.                1869583/ being presently

incarcerated in C.T.          Terrell Unit in Brazoria County,            TX./   declare

under penalty of perjury that the information stated herein is

true   and   correct.


       So Sworn, on this         (n     day of        Oct. / 2015.




                                         2.